Citation Nr: 0945385	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1956 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
tinnitus. 

In an August 2008 letter, the Veteran cancelled a hearing 
before a Decision Review Officer scheduled for August 2008.  

In a February 2009 letter, the Veteran cancelled a hearing 
before a Travel Section of the Board scheduled for April 
2009.  See 38 C.F.R. § 20.704(e) (2009).  The Board will 
proceed with appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The evidence does not show that the Veteran's tinnitus had 
its onset in active service or is otherwise related to a 
disease, injury, or event in service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist the 
claimant in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in October 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.
Unfortunately, the National Personnel Records Center (NPRC) 
has indicated that the Veteran's service treatment records 
were most likely destroyed in the July 1973 fire that 
occurred at the NPRC in St. Louis, Missouri.  The Board notes 
that when service medical records are lost or missing, VA has 
a heightened duty to assist in developing the claim, as well 
as to consider the applicability of the benefit of the doubt 
rule and to explain its decision.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Here, in the October 2007 VCAA notification letter, the RO 
informed the Veteran that his military records may have been 
destroyed in the 1973 fire and requested that he provide more 
information in an enclosed form, NA Form 13055, which would 
enable VA to conduct a more thorough search for his service 
treatment records.  The Veteran did not return this form.  In 
January 2008, VA made a formal finding of unavailability of 
the Veteran's service records, detailing the efforts VA had 
made to obtain these records.  The Veteran was also notified 
in a January 2008 letter that his records were not available 
at the NPRC due to the fire, and that VA had not been 
provided enough information to request a search for alternate 
records, as requested in the October 2007 VCAA notification 
letter.  The Veteran did not respond to this letter.  The 
Veteran's VA medical records are in the file, as well as a 
June 2006 private audiological examination.  The Veteran has 
not identified any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the present 
claim.  The Board concludes that VA has fulfilled its 
heightened duty to assist with respect to obtaining pertinent 
records on the Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in April 2008, which was supplemented by a May 
2008 addendum.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is more than adequate, as 
it is predicated on a full reading of the Veteran's claims 
file, including the medical records contained therein, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the clinical findings made on examination as 
appropriate.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination has been 
met.  See 38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection
 
The Veteran contends that he is entitled to service 
connection for tinnitus.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to the first Hickson element, evidence of a 
current disability, the Board notes that tinnitus is, by 
definition, "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the April 2008 VA examination, the Veteran stated that he had 
tinnitus in the left ear which was present one time per month 
and persisted for a few seconds.  Accordingly, the Board 
finds that the Veteran currently has tinnitus in the left 
ear.  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  In 
this regard, where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Here, as discussed above, the Veteran's service treatment 
records were destroyed in the July 1973 fire at the NPRC, and 
thus there is no documentation showing whether or not the 
Veteran's tinnitus manifested during service.  The Veteran's 
DD 214 reflects that he served in the Army as a Light Weapons 
Infantryman.  In a November 2007 statement, the Veteran wrote 
that many rounds of ammunition as well as explosives were 
detonated in his immediate area during service.  The Board 
also notes that the RO found the Veteran's current hearing 
loss disability to be service-connected due to presumed 
acoustic trauma from hazardous noise exposure associated with 
his military occupational specialty (MOS).  The Board finds 
that the Veteran sustained acoustic trauma while serving in 
the Army based on his MOS as a Light Weapons Infantryman, 
which supports his November 2007 statement that he was 
exposed to hazardous noise from gunfire and explosive devices 
in service.  See id.  

Turning to the third Hickson element, the evidence must show 
a nexus between the Veteran's tinnitus and the acoustic 
trauma sustained in service.  The Board has reviewed the 
Veteran's medical records and statements.  In an October 2007 
VA questionnaire, the Veteran indicated that he began having 
symptoms of tinnitus in 1957, the year he was discharged from 
service.  The Veteran described his tinnitus as being 
constant.  He stated in the questionnaire that he believed 
exposure to loud noise in service with inadequate hearing 
protection, which occurred around the time he first started 
having tinnitus symptoms, may have caused his disability. 

The Board acknowledges the Veteran's statement that exposure 
to loud noise in service may have caused his tinnitus.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge, such as his symptoms and other experiences.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  It 
is then up to the Board to determine the credibility and 
weight of these statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the Board cannot consider as competent evidence the Veteran's 
opinion that in-service hazardous noise exposure caused his 
tinnitus, as this is a determination that is medical in 
nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In August 2003, the Veteran established care with the Omaha, 
Nebraska VA medical center and a thorough and detailed 
medical history was taken at this time.  In this visit, the 
Veteran reported that he had hearing loss that began 7 years 
earlier that lead to the installment of bilateral hearing 
aids.  Significantly, the Veteran denied recent changes in 
his hearing, including tinnitus.  

A June 2006 private audiological examination reflects an 
audiogram in graphical form which may not be interpreted by 
the Board.  See Kelley v. Brown, 7 Vet App. 471, 474 (1995).  
This record indicates that the Veteran had serious hearing 
loss.  However, there is no mention of tinnitus in this 
record.  

In April 2008, the Veteran underwent a VA examination in 
connection with this claim.  In the examination, the Veteran 
reported a history of noise exposure in the military from 
explosions, machine guns, and rifles.  He reported no 
significant noise exposure as a civilian.  He denied any 
previous ear pathology, vertigo, associated medical 
conditions, or a family history of deafness.  The Veteran 
reported that he had tinnitus in the left ear which started 3 
to 4 years prior to the examination.  He reported that the 
tinnitus was present one time per month and persisted for a 
few seconds.  In a May 2008 addendum to this examination, the 
VA examiner reported her conclusion that because the Veteran 
stated that his tinnitus started 3 to 4 years prior to the 
date of the examination, it was not likely that his tinnitus 
was related to noise exposure in the military.  

The Board finds that the preponderance of the evidence is 
against a nexus between the Veteran's tinnitus and his in-
service noise exposure.  The Board notes that it is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  When determining whether lay evidence is 
satisfactory, the Board may properly consider its internal 
consistency as well as its consistency with other evidence 
submitted on behalf of the Veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

Here, the Veteran has not been consistent in reporting when 
his tinnitus began or in describing its symptomatology.  
While the Veteran claimed in the October 2007 VA 
questionnaire that his tinnitus first manifested in 1957, the 
Veteran denied having tinnitus in the August 2003 VA 
treatment record and reported at the VA examination that his 
tinnitus had its onset 3 to 4 years earlier, or around 2004.  
Moreover, the Veteran described his tinnitus as constant in 
the VA questionnaire, but reported to the VA examiner that it 
only occurred about once a month for a few seconds at a time.  
Based on the this inconsistency, the Board is not persuaded 
that the Veteran's tinnitus had its onset in 1957.  In this 
regard, the Board finds the August 2003 VA treatment record 
to be highly probative, as the Veteran's treating provider 
took down a detailed history of the Veteran's conditions in 
which he denied having tinnitus.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the claimant).  Indeed, the 
Veteran had no reason to deny having tinnitus at this time 
and had every reason to ensure that his treating provider was 
aware of all of his conditions.  See White v. Illinois, 502 
U.S. 346, 356, 112 S.Ct. 736 (1992) (statements made for the 
purpose of medical diagnosis or treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive a proper diagnosis or 
treatment).

Conversely, the fact that the Veteran claimed to have had 
tinnitus since 1957 in the context of seeking VA benefits for 
this disability, when considered in light of the August 2003 
VA treatment record and April 2008 VA examination, which 
directly contradict this statement, negatively effects the 
Veteran's credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while the Board cannot 
reject a claimant's statements merely because he is an 
interested party, the claimant's interest may affect the 
credibility of his testimony).  Moreover, the United States 
Court of Appeals for the Federal Circuit has held that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  Here, there is no evidence of 
diagnoses, treatment, or complaints of the Veteran's tinnitus 
until October 2007, the date of the present claim.  The 
absence of medical records reflecting the Veteran's tinnitus, 
in conjunction with the fact that he denied having this 
condition in the August 2003 VA treatment record, further 
weighs against the credibility of the Veteran's statement 
that he has had tinnitus since 1957.  See id; Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that while 
the absence of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible, the Board 
may weigh the absence of contemporaneous records when 
assessing the credibility of lay evidence).  The Board finds 
that the Veteran's claim that his tinnitus had its onset in 
1957 is not credible.  

The Board finds that the Veteran's tinnitus had its onset 
around 2004, as reported in the April 2008 VA examination.  
In this regard, the Board also notes that this history is 
consistent with the fact that the Veteran denied having 
tinnitus in August 2003, which is dated more than 4 years 
prior to the April 2008 VA examination.  Again, the Veteran 
had every reason to ensure that the VA examiner had an 
accurate understanding of when the Veteran's tinnitus began.  
The fact that a period of almost 50 years had passed between 
the Veteran's separation from service in 1957 and the onset 
of his tinnitus in 2004 weighs against a finding this 
disability is related to noise exposure while serving in the 
Army.  Moreover, the VA examiner, after examining the Veteran 
and taking down a detailed history, found that it was 
unlikely the Veteran's tinnitus was related to in-service 
noise exposure based on this near 50-year delay in its 
manifestation. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for tinnitus must be denied.  See Hickson, supra; 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

ORDER

Entitlement to service connection for a tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


